Citation Nr: 9904939	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic 
bronchitis, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1970.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 


REMAND

The veteran is requesting an increased evaluation for his 
service-connected chronic bronchitis.  This disorder has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6600
 
The regulatory provisions regarding evaluation of respiratory 
conditions were revised, effective October 7, 1996.  Under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6600, 
bronchitis is evaluated under the general rating formula for 
restrictive lung disease.

After a careful review of the veteran's file and of the 
December 1997 VA pulmonary function study, the Board is of 
the opinion that additional clinical data in compliance with 
the recently amended 38 C.F.R. § 4.97 are needed.  In this 
respect, the December 1997 VA pulmonary function study did 
not contain results for the diffusion capacity of the lung 
for carbon monoxide by the single breath method [DLCO (SB)].  
This test is mandated by 38 C.F.R. § 4.97, Diagnostic Code 
6600.  Hence, the Board finds further action necessary before 
entering a final appellate decision with respect to chronic 
bronchitis.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact Carl J. Delino, 
D.O., located at Park Medical Clinic, 
18830 Woodward Ave, Detroit, Michigan 
48203, and request that he provide 
photocopies of treatment records 
associated with any inpatient or 
outpatient care provided for the 
veteran's chronic bronchitis.

2.	The RO should also contact Denwit 
Sumetanon, M.D., located at 3413 
McDougall at Gratiot, Detroit, Michigan 
48207, and request that he provide 
photocopies of treatment records 
associated with any impatient or 
outpatient care provided for the 
veteran's chronic bronchitis. 

3.	The veteran should then be scheduled 
for a VA pulmonary examination.  The 
purpose of the examination is to 
determine the severity of the chronic 
bronchitis.  This examination must 
include a pulmonary function test that 
contains results for FEV1, FEV1/FVC, and 
DLCO (SB) studies as mandated by 38 
C.F.R. § 4.97, Diagnostic Code 6600.  The 
examiner should report the findings 
consistent with the revised regulatory 
criteria cited above, to include the 
meaning of the pulmonary function test 
scores.  The examiner should also review 
the revised criteria for rating pulmonary 
disabilities as discussed above, together 
with the criteria in effect prior to 
October 7, 1996.  Since it is important 
that each disability be viewed in 
relation to its history, the veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.   The examination 
report should be typed.

4.	For this examination the appellant 
must be given adequate notice, to include 
advising him of the consequences of 
failure to report for the examination.  
If he fails to report for the 
examination, this fact should be noted in 
the claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

Upon completion of the above development, the RO should 
readjudicate the issue on appeal in light of all of the 
evidence of record.  If any determination remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellant's right to due process.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


